DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Ma on 02/25/2021.
The application has been amended as follows:

1. (Currently Amended) A vehicle lamp detection method, comprising:
obtaining an image block comprising an image of a vehicle;
performing vehicle lamp detection on the image block with a deep neural network, to obtain a vehicle lamp detection result,
wherein the vehicle lamp detection result comprises vehicle lamp external frame information, a vehicle lamp on-and-off state and a vehicle lamp orientation, wherein the vehicle lamp external frame information is information capable of showing a position of a vehicle lamp external frame in the image blocks;
a timing sequence relation according to the vehicle lamp detection results, to obtain corrected vehicle lamp external frame information in the multiple image blocks, which comprises:
obtaining a vehicle lamp identifier corresponding to at least one vehicle lamp external frame according to the multiple image blocks having the timing sequence relation and the vehicle lamp external frame information in the multiple image blocks, 
for a vehicle lamp identifier, predicting a position of a vehicle lamp external frame having the vehicle lamp identifier in an ml-th image block according to positions of vehicle lamp external frames having the vehicle lamp identifier in n1 image blocks in front of the ml-th image block, and 
adding the vehicle lamp external frame to the ml-th image block according to the predicted position of the vehicle lamp external frame under the condition that no vehicle lamp external frame having the vehicle lamp identifier exists in the ml-th image block: and 
determining vehicle lamp indication information according to the vehicle lamp detection results of the multiple image blocks having a timing sequence relation.

4. (Currently Amended) The method according to claim 1, further comprising:
generating drive control information or drive early warning prompt information according to the vehicle lamp indication information.

5. (Currently Amended) The method according to claim 1, wherein before the determining the vehicle lamp indication information according to the vehicle lamp detection 
performing vehicle lamp external frame smoothing processing on the multiple image blocks having the timing sequence relation according to the vehicle lamp detection results, to obtain corrected vehicle lamp external frame information in the multiple image blocks.

9. (Currently Amended) The method according to claim 1, wherein the determining the vehicle lamp indication information according to the vehicle lamp detection results of the multiple image blocks having the timing sequence relation comprises: 
collecting statistics about vehicle lamp on-and-off states for multiple vehicle lamp external frames having a timing sequence relation corresponding to a same vehicle lamp of a same vehicle and determining the vehicle indication information according to a statistical result.

19. (Currently Amended) A vehicle lamp detection apparatus, comprising:
a memory storing processor-executable instructions; and
a processor arranged to execute the stored processor-executable instructions to perform steps of:
obtaining an image block comprising an image of a vehicle;
performing vehicle lamp detection on the image block with a deep neural network, to obtain a vehicle lamp detection result,
wherein the vehicle lamp detection result comprises vehicle lamp external frame information, a vehicle lamp on-and-off state and a vehicle lamp orientation, wherein the vehicle 
performing vehicle lamp external frame leak detection on a timing sequence relation according to the vehicle lamp detection results, to obtain corrected vehicle lamp external frame information in the multiple image blocks, which comprises:
obtaining a vehicle lamp identifier corresponding to at least one vehicle lamp external frame according to the multiple image blocks having the timing sequence relation and the vehicle lamp external frame information in the multiple image blocks, 
for a vehicle lamp identifier, predicting a position of a vehicle lamp external frame having the vehicle lamp identifier in an ml-th image block according to positions of vehicle lamp external frames having the vehicle lamp identifier in n1 image blocks in front of the ml-th image block, and 
adding the vehicle lamp external frame to the ml-th image block according to the predicted position of the vehicle lamp external frame under the condition that no vehicle lamp external frame having the vehicle lamp identifier exists in the ml-th image block: and 
determining vehicle lamp indication information according to the vehicle lamp detection results of the multiple image blocks having a timing sequence relation.

20. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon computer-readable instructions that, when executed by a processor, cause the processor to execute a vehicle lamp detection method, the method comprising:
obtaining an image block comprising an image of a vehicle;

wherein the vehicle lamp detection result comprises vehicle lamp external frame information, a vehicle lamp on-and-off state and a vehicle lamp orientation, wherein the vehicle lamp external frame information is information capable of showing a position of a vehicle lamp external frame in the image blocks;
performing vehicle lamp external frame leak detection on a timing sequence relation according to the vehicle lamp detection results, to obtain corrected vehicle lamp external frame information in the multiple image blocks, which comprises:
obtaining a vehicle lamp identifier corresponding to at least one vehicle lamp external frame according to the multiple image blocks having the timing sequence relation and the vehicle lamp external frame information in the multiple image blocks, 
for a vehicle lamp identifier, predicting a position of a vehicle lamp external frame having the vehicle lamp identifier in an ml-th image block according to positions of vehicle lamp external frames having the vehicle lamp identifier in n1 image blocks in front of the ml-th image block, and 
adding the vehicle lamp external frame to the ml-th image block according to the predicted position of the vehicle lamp external frame under the condition that no vehicle lamp external frame having the vehicle lamp identifier exists in the ml-th image block: and 
determining vehicle lamp indication information according to the vehicle lamp detection results of the multiple image blocks having a timing sequence relation.

Allowable Subject Matter
Claims 1, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a vehicle lamp detection method, comprising: “….obtaining a vehicle lamp identifier corresponding to at least one vehicle lamp external frame according to the multiple image blocks having the timing sequence relation and the vehicle lamp external frame information in the multiple image blocks, for a vehicle lamp identifier, predicting a position of a vehicle lamp external frame having the vehicle lamp identifier in an ml-th image block according to positions of vehicle lamp external frames having the vehicle lamp identifier in n1 image blocks in front of the ml-th image block, and adding the vehicle lamp external frame to the ml-th image block according to the predicted position of the vehicle lamp external frame under the condition that no vehicle lamp external frame having the vehicle lamp identifier exists in the ml-th image block: and determining vehicle lamp indication information according to the vehicle lamp detection results of the multiple image blocks having a timing sequence relation.”, which are features that are neither anticipated nor made obvious by the prior art of record. Independent claims 19 and 20 recite analogous features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR on1y.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425